DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement filed 9/11/2020 is acknowledged.  

OBJECTION
3.	Claim 11 recites “amodimethcone” and it is believed this should be amodimethicone. Claim 8 should recite “wherein the one or more nonionic surfactants are selected from the group consisting of”. Claim 13 should recite further comprises one or more of the following compounds selected from the group consisting of.


Claim Rejections – 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 12 and 18-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US 2011/0197910) as evidenced by ChemIDplus.
Wood et al. (US 2011/0197910) (hereinafter Wood et al.) discloses a formulation that includes amodimethicone at 0.2 wt % and polyquaternium-87 at 1.0 wt % (i.e., cationic quaternary ammonium polymer having a cationic charge density of 3.0 mEq/g). (para 00009 and 0112 Example 9). 1,3, butylene glycol (organic solvent) is disclosed in Example 9. It is believed amodimethicone meets the formula of claim 9 as per evidence reference ChemIDplus. The composition is applied onto hair with curlers and processed for 15 minutes at approximately 40° C and rinsed (para 0112). Example 3 discloses nonionic surfactant at 1.5 wt % in combination with polyquaternium-87 at 0.9 wt %. The hair is wound on curlers and processed at a temperature of 40° C. The rollers are heated above room temperature. Example 3 discloses Ceteth-20 (nonionic fatty alcohol ethoxylate) at 0.7 wt % and polyquaternium-87 at 1 wt %. The pH is 8 in Example 6 for alkaline and pH 4.10 for intermediate (Examples have varying pH and claim 8).  Natural plant extracts are also disclosed (para 0040 ). The formulations contain water and are aqueous. The hair care compositions include hair conditioning agents  and thus would meet conditioning human hair by application of the hair conditioning compositions. Wood et al. also disclose “in cases where additional conditioning composition is required this may as well be applied after finishing the processes as described above” (para 0046 and 0049) and thus “additional conditioning” implies the composition already conditions.  Wood et al. disclose the same method as in claim 1 where the same composition is applied to hair with the composition. Although it does not disclose improved suppleness, the method step of applying the same composition as claimed to the hair and compositions including conditioning 
Claim Rejections – 35 USC § 103


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0004130) as evidenced by ChemIDplus.
Wood et al. (US 2009/0004130) (hereinafter Wood et al. ‘130) disclose in Example 7 a composition comprising amodimethicone at 0.3 wt %, polyquaternium-16 at 0.3 wt % and nonionic surfactant Laureth 23 at 1.5 wt % (Example 7-para 0075 and entire disclosure).  The charge density is calculated at pH of 7 and the charge density is 6.1 mEq/g.  Example 3 discloses amodimethicone and polyqaternium-6 at pH 8. Example 6 discloses polyqaternium-16 at 0.4 wt %, and amodimethicone at 0.4 wt % and pH 8 (Example 6-para 0074). The same copolymer is also disclosed as claimed in claim 3 (polyquaternium-16 or polyquaternium-6) and thus it is reasonable to conclude has the same charge density. Example 3 discloses polyquaternium-6 at 0.8 wt %, amodimethicone at 0.4 wt %, and ceteth-20 at 0.7 wt %. Wood et al. disclose conditioning agents included and conditioning hair. Although improved suppleness is not mentioned,  Wood et al.  ‘130 disclose administration of similar composition in the same manner as applied to hair and thus it would be reasonable to conclude enhanced supplements would also be achieved. The hair care compositions of Wood et al. ‘130 include hair conditioning and thus would meet conditioning human by application of the hair  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). In the instant case, the claims overlap in temperature and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use any range disclosed in Wood et al. ‘130 for straightening the hair with heat and providing conditioning effects.

s 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2009/0004130) and ChemIDplus as applied to claims 110 and 12-20 above, and further in view of Molenda et al. (WO2010/057615) and Personal Care products from Dow Corning® Hair applications 2013.
Wood et al. ‘130 has been discussed supra and disclose amodimethicone but does not disclose Bis(Hydroxy/Methoxy) Amodimethicone. Molenda et al. (WO2010/057615) (hereinafter Molenda) discloses compositions for application to hair that contain Bis-hydroxy/methoxy amodimethicone (page 6). Cationic surfactants such as polyquaternium-6, 7, 16 and 37 are disclosed (page 8). Personal Care products from Dow Corning® Hair applications 2013 discloses that Bis-Hydroxy/Methoxy Amodimethicone is a conditioner and has static reduction, shine and color protection properties and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the amodimethicone be that of Bis(Hydroxy/Methoxy) Amodimehticone. One would have been motivated to do so to so for the purpose of conditioning and also providing static reduction, shine, or color protection properties. One would have had a reasonable expectation of success in substituting one amodimethicone for another.

7.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0197910) as evidenced by ChemIDplus.
Wood et al. has been discussed supra in the 102 rejection. Wood et al. discloses polyquaternium-87 in the Examples. Wood et al. further discloses inclusion of cationic surfactants that include polyquaternium-6, polyquaternium-7, polyquaternium-16 and . 

8.	Claims 1, 10 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0197910) and ChemIDplus as applied to claims 1 and 5-6 above, and further in view of Molenda et al. (WO2010/057615) and Personal Care products from Dow Corning® Hair applications 2013.

Wood et al. has been discussed supra and disclose amodimethicone but does not disclose Bis(Hydroxy/Methoxy) Amodimethicone. Molenda et al. discloses compositions for application to hair that contain Bis-hydroxy/methoxy amodimethicone (page 6). Cationic surfactants such as polyquaternium-6, 7, 16 and 37 are disclosed (page 8). Personal Care products from Dow Corning® Hair applications 2013 discloses that Bis-Hydroxy/Methoxy Amodimethicone is a conditioner and has static reduction, shine and color protection properties and thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the amodimethicone be that of Bis(Hydroxy/Methoxy) Amodimehticone. One would have been motivated to do so to so for the purpose of conditioning and also providing static reduction, shine, or color protection properties. One would have had a reasonable expectation of success in substituting one amodimethicone for another.

DOUBLE PATENTING 
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-13 and 16 of copending 15737002.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to applying the ame aqueous composition onto hair the difference being ‘002 specieifes polyquaternium-37 and amounts and the nonionic surfactants ceteth-20 however, Wood discloses inclusion of ceteth -20 and the instant claims scope overlap as the polymer may include polyquaternium-37 in overlapping amounts in instant claims 5-7. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CORRESPONDENCE
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615